DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection on 10 May 2021. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 21 April 2021 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–14, 17 and 19–24 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0084351 (published 22 March 2018) (“Polinske”); US Patent 6,055,319 (patented 25 April 2000) (“Shennib”) and US Patent Application Publication 2017/0359644 (published 14 December 2017) (“Cramer”).
Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Polinske; Shennib; Cramer; US Patent Application Publication 2011/0299713 (published 8 December 2011) (“Møller”) and EP 2088804 (published 08 December 2009) (“Solum”).
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Polinske; Shennib; Cramer and US Patent Application Publication 2020/0077209 (effectively filed 05 September 2018) (“Henriksen II”).
Claim 1 is drawn to “an in-the-ear hearing device. The following table illustrates the correspondence between the claimed hearing device and the Polinske reference.
Claim 1
The Polinske Reference
“1. An in-the-ear hearing device comprising:
The Polinske reference also describes an in-the-ear hearing device 520. Polinske at ¶¶ 23, 24, FIGs.1, 2, 3, 4.
“a microphone configured to receive an audio signal;
Polinske’s hearing device 520 includes a microphone 522 for sound reception. Id. at ¶ 24, FIG.2.
“a signal processor configured to process the audio signal for compensating a hearing loss of a user;
Hearing device 520 includes a processing circuit 524 that processes signals from sound signals generated by microphone 522. The processing includes hearing aid See id.
communication unit, the wireless communications unit being connected to the signal processor;
Hearing device 520 includes a wireless communication circuit 530 that is coupled to processing circuit 524. Id.
“a feeding network;
Signals from wireless communication circuit 530 are fed to an antenna 510 through circuit elements, such as a battery terminal and the transmission line used to send signals from circuit 530 to external antenna 510. Id. at ¶¶ 19, 21, 27, FIG.5C.
“a hearing device shell accommodating the microphone 
Hearing device 520 includes shell sized and shaped to fit in a user’s ear canal. Id. at ¶¶ 17, 28, FIGs.3, 4, 5A.
“a face plate positioned at the hearing device shell; and
Polinske’s shell is similarly capped with a face plate, which faces away from a user’s head while hearing device 520 is worn in the user’s ear canal. Id.
“an antenna for electromagnetic field emission and electromagnetic field reception, the antenna coupled with the wireless communication unit, wherein the antenna has a first end, and wherein the feeding network is configured to feed the antenna via the first end of the antenna;
Hearing device 520 includes an antenna 510 that is coupled with wireless communication circuit 530 to receive and transmit information with an external device. Id. at ¶ 24, FIGs.2, 5A. The antenna is operated as a folded monopole with one end fed by a transmission line running from the inside of the face plate to a terminal coupled to wireless communication circuit 530. See id. at ¶¶ 24, 28, FIG.5C.
“wherein the antenna extends through the face plate at a first position on the faceplate;
Antenna 510 projects away from the hearing device’s face plate at any one of several possible first Id. at ¶ 27, FIGs.5A, 5B, 5C, 5D.

“wherein a second end of the antenna is an electrically open end
The Polinske reference describes operating antenna 510 as either an inverted-F antenna or as a folded monopole. Id. at ¶¶ 19, 20, 28. The inverted-F antenna embodiment would have an open end extending through the faceplate. Id. Another end (i.e., the stub end) would be shunted to battery ground. Id. at ¶¶ 19, 20, 21. The inverted-F antenna would not assume an arch-shape as required by the claim.
The folded monopole embodiment would form an arch, or loop, extending from the faceplate. Id. at ¶ 27, FIG.5. The folded monopole, however, would not have an open end, since one end of the loop would terminate at ground, as required for all such antenna. See Elec. Eng’g Handbook at 574–575, FIG. 6.14(B).

Table 1
The table above shows that the Polinske reference describes a hearing device that is very similar to the claimed hearing device. (See Spec. at FIG.2a.) Polinske describes an antenna that extends from a faceplate, for example, forming part of a removal string/handle. Polinske at ¶¶ 5, 27, 28. The two devices differ, however, since the claimed hearing device includes an arch-shaped antenna that extends from the faceplate and includes an electrically open end. Polinske’s antennas, on the other hand, include either an inverted-F antenna that is not arch-shaped or a folded monopole/dipole See Polinske at FIGs.1, 5. This is not a patentable difference.
The Cramer reference describes a pair of wireless earbuds. Cramer at Abs., ¶ 15, FIG.1. The earbuds are provided with at least one antenna. Id. at ¶¶ 20–23, FIGs.1, 3. One antenna is formed as an arch-shaped antenna 212/312—namely, a monopole whip antenna—contained in an ear hook 102 that extends away from the main body 100. Id. Cramer further teaches that the antenna may be alternatively implemented as a dipole antenna, a patch antenna, a loop antenna and an inverted-F antenna. Id. at ¶ 23.
Viewed together, the Polinske and the Cramer references reasonably suggest the claimed invention. Polinske describes a hearing device including an external antenna (e.g., inverted-F, folded monopole, folded dipole) formed as a part of a removal handle, which may be either a straight or a curved handle. Cramer, like Polinske, teaches and suggests using extensions to house antennas that are bent to follow the shape of the extensions. Cramer further teaches and suggests alternatively forming an external antenna as a whip-type monopole antenna that has an electrically-open end (i.e., a radiating end) in place of a dipole, loop or inverted-F antenna. Accordingly, Polinske and Cramer would have made it obvious for one of ordinary skill in the art at the time of filing to modify Polinske’s hearing device to include a whip-type monopole antenna having an electrically open end and being formed as part of an arched removal handle. For the foregoing reasons, the 
Claim 2 depends on claim 1 and further requires the following:
“wherein the second end of the antenna is coupled to the faceplate at a second position on the faceplate.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of substituting a whip-type monopole antenna for Polinske’s loop antenna 510. This modification would include embedding the whip-type monopole antenna in Polinske’s arched removal handle with a second end coupled to the faceplate. Id. at ¶ 27, FIG.5A. For example, antenna 510 would be coupled to face plate by overmolding antenna 510 to the face plate. Id. For the foregoing reasons, the combination of the Polinske and the Cramer references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein a first section of the antenna extends from the first position along a first axis, the first axis forming a first angle with an ear-to-ear axis of the user when the hearing device is positioned in an operational position in an ear of the user, the first angle being less than 250.”
Claim 4 depends on claim 3 and further requires the following:
“wherein the antenna has a second section extending along a second axis, the second axis forming a second angle with the faceplate, the second angle being less than 250.”
Claim 5 depends on claim 4 and further requires the following:
“wherein the antenna further has a third section extending parallel to the first axis and being interconnected with the faceplate at the second position on the faceplate.”
Claim 6 depends on claim 4 and further requires the following:
“wherein the second section of the antenna is arch-shaped.”
The loop shape of Polinske’s antenna 510 similarly exhibits the claimed arch shape, the claimed three sections and the claimed angles. Polinske at FIG.5. For the foregoing reasons, the combination of the Polinske and the Cramer references makes obvious all limitations of the claims.
Claim 7 depends on claim 1 and further requires the following:
“wherein the feeding network is configured to provide a single ended feed or a differential feed.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of configuring Polinske’s antenna 510 as a whip-type monopole, a type of single-ended feed antenna. Cramer at ¶¶ 21, 23, FIG.3A. For the foregoing reasons, the combination of the Polinske and the Cramer references makes obvious all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“wherein the feeding network is located side-by-side with respect to the faceplate.”
Portions of the transmission line feeding antenna 510 are located side-by-side (i.e., parallel) with the faceplate as seen in FIGs.5A–5D. For the foregoing reasons, the combination of the Polinske and the Cramer references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein a length of the antenna is a quarter of a wavelength.”
See Polinske at ¶¶ 15, 28; Cramer at ¶¶ 21, 23. For the foregoing reasons, the combination of the Polinske and the Cramer references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein the antenna forms at least a part of a pull-out handle, and wherein the pull-out handle is anchored to the faceplate.”
Polinske similarly integrates antenna 510 with a pull-out handle through overmolding. Polinske at ¶¶ 27, 28. For the foregoing reasons, the combination of the Polinske and the Cramer references makes obvious all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“wherein the first position is located towards a front end of the faceplate, and wherein a tragus of an ear of the user is closer to the front end than a back end of the faceplate when the hearing device is positioned at an operational position in the ear of the user.”
Polinske contemplates positioning antenna 510 so that it emerges from a number of locations, including a front end near the tragus as well as a back end, a left end and a right end. Polinske at ¶ 27, FIGs.5A–5D. For the foregoing reasons, the combination of the Polinske and the Cramer references makes obvious all limitations of the claim.
Claim 12 depends on claim 3 and further requires the following:

Because Polinske’s antenna begins near the faceplate, current will be a maximum near that first section, where the antenna’s distributed impedance is lowest. See Polinske at FIG.5A. For the foregoing reasons, the Polinske reference anticipates all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
“wherein the antenna is a monopole antenna.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of implementing Polinske’s antenna 510 as a whip-type monopole antenna. See Polinske at ¶¶ 15, 28; Cramer at ¶¶ 21, 23. For the foregoing reasons, the combination of the Polinske and the Cramer references makes obvious all limitations of the claim.
Claim 14 depends on claim 1 and further requires the following:
“wherein the wireless communication unit is at a printed circuit board forming a ground plane of the antenna.”
Polinske illustrates a folded monopole with a second end terminating at a ground plane included in a circuit board. Polinske at FIG.5C. For the foregoing reasons, the combination of the Polinske and the Cramer references makes obvious all limitations of the claim.
Claim 15 depends on claim 1 and further requires the following:
“wherein a first module comprises the wireless communication unit, the signal processor and a printed circuit board, the wireless communication unit and the signal processor being at the printed circuit board 

Claim 16 depends on claim 15 and further requires the following:
“wherein at least a part of the antenna comprises a wire, the wire connecting the microphone in the second module and the signal processor in first module.”
Polinske depicts a shell that houses a circuit board containing the hearing device’s electronic circuits, such as processing circuit 524 and wireless communication circuit 530. Polinske at FIGs.2, 5A. Polinske, however, does not describe the location of receiver 526, microphone 522 or how they are interconnected with the other electronics. Polinske also does not use the wire coupling microphone 522 and processing circuit 524 as part of antenna 510.
The Møller reference describes a portable electronic device designed to fit in the ear of a user. Møller at ¶ 48. The housing contains a microphone, a battery, a receiver, a signal processing unit (SPU), an analog front end (FE) and a transceiver. Id. The battery, SPU, FE and transceiver are located on a flexible substrate, like a flexible printed circuit board. Id. The receiver and microphone are located in separate modules. Id. The microphone is connected to the FE with connecting wires CW. Id. This description would have reasonably suggested to one of ordinary skill in the art one manner for implementing and interconnecting Polinske’s circuitry.
The Solum reference describes using connecting wires between modules to implement at least a portion of an antenna. Solum at Abs., ¶¶ 31, 
Claim 17 depends on claim 1 and further requires the following:
“wherein a first part of the antenna extending from the faceplate has a U-shape, a circular shape, or an elliptical shape.”
Polinske’s antenna 510 also assumes a looped U-shape. Polinske at ¶ 28, FIG.5A. For the foregoing reasons, the combination of the Polinske and the Cramer references makes obvious all limitations of the claim.
Claim 18 depends on claim 1 and further requires the following:
“wherein the feeding network comprises one or more controlled impedances.”
Polinske includes a ground shunt at one end of antenna 510 to provide an impedance match and uses a thin nitinol wire to similarly provide an impedance match through electrical lengthening of the transmission line feeding the antenna. See Polinske at ¶¶ 5, 20, 26, FIG.1. Polinske does not provide for a controlled impedance. The Henriksen II reference, however, Id. The Henriksen II reference addresses this with a CIC for the antenna. Id. A processor P receives a returned power measurement from a coupling circuit CIC. Id. at ¶¶ 40–43, FIGs.3, 4. The processor P determines an amount of impedance mismatch and transmits a control signal to the CIC. Id. The CIC then selects an appropriate impedance (e.g., a capacitance) to switch into the antenna circuit at the antenna’s feed point. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Polinske’s antenna 510 to include a CIC, and necessary feedback circuitry, to provide a controlled impedance for antenna 510. One of ordinary skill in the art would have reasonably expected that doing so would improve the antenna’s operation in a number of different situations without having to manually tune the antenna for use in every possible usage case. For the foregoing reasons, the combination of the Polinske, the Cramer and the Henriksen II references makes obvious all limitations of the claim.
Claim 19 depends on claim 1 and further requires the following:
“wherein the feeding network comprises capacitor(s), inductor(s), and/or transmission line(s).”
Polinske describes forming the antenna with a Nitinol wire that may be routed in different ways to increase electrical length and produce a desired 
Claim 20 depends on claim 1 and further requires the following:
“wherein the feedback [sic, feeding] network is configured to improve an antenna impedance matching.”
Polinske includes a ground shunt at one end of antenna 510 to provide an impedance match. Polinske at ¶ 5, FIG.1. For the foregoing reasons, the combination of the Polinske and the Cramer references makes obvious all limitations of the claim.
Claim 21 depends on claim 1 and further requires the following:
“wherein the second end of the antenna is connected to the face plate via a connection, and wherein the second end of the antenna terminates at the connection.”
Claim 22 depends on claim 1 and further requires the following:
“wherein the second end of the antenna is connected to a connection that is directly below the face plate.”
Polinske describes a folded monopole antenna 504 integrated within a hearing aid’s removal handle, which forms a closed loop projecting away from the faceplate. The obviousness rejection of claim 1, incorporated herein, also shows the obviousness of forming the antenna as a whip-type monopole with an electrically open end. This suggests terminating the second end at the faceplate. Any convenient location would have been obvious, including in the face plate or directly below it, such as in the battery compartment. For the 
Claim 23 depends on claim 1 and further requires the following:
“wherein the first end of the antenna is configured to generate a first electric field, the second end of the antenna is configured to generate a second electric field higher than the first electric field.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of implementing Polinske’s antenna 510 as a whip-type monopole antenna with a free, second radiating end. See Polinske at ¶¶ 15, 28; Cramer at ¶¶ 21, 23. That free, radiating end would naturally exhibit a higher electric field than a first electric field at a driven, first end. (See Spec. at ¶ 41.) For the foregoing reasons, the combination of the Polinske and the Cramer references makes obvious all limitations of the claim.
Claim 24 depends on claim 1 and further requires the following:
“wherein a tragus of an ear of the user is closer to the first end of the antenna than to the second end of the antenna when the hearing device is positioned at an operational position in the ear of the user.”
Polinske shows that the first and second ends of antenna 504 may be oriented in any desired position. See FIGs.5A–5D. For the foregoing reasons, the combination of the Polinske and the Cramer references makes obvious all limitations of the claim.

Claims 1–24 are rejected under at least one of 35 U.S.C. §§ 102 and 103 for being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Additional Citations
The following references are not relied upon in this Office action, but are made of record due to their relevance to the subject matter disclosed and claimed in this Application.

Hearing aid with external antenna.
US Patent Application Publication 2010/0020994
Hearing aid with external antenna.
US Patent Application Publication 2020/0107142
Related application.
US Patent Application Publication 2016/0381470
ITE hearing device with antenna.
WO 2018024392
Hearing aid with external antenna

Table 2
Response to Applicant’s Arguments
Applicant’s Reply at 6–9 (21 April 2021) contains remarks concerning the art rejections made in the Final Rejection at 2–14 (01 February 2021). These comments have been considered, but are moot in light of the new grounds of rejection included in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

6/14/2021